DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the filing on 5/18/2020.  Since the initial filing, claims 1-42 have been cancelled, claims 43-62 have been added and no claims have been amended.  Thus, claims 43-62 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 43-48, 52-56, 59 and 62 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Genger (US 2004/0016432).
In regards to claim 43, Genger discloses a patient interface for a non-invasive ventilation system, the patient interface comprising: a manifold (nasal air canula 1) having a gas delivery tube attachment (dispenser 20 links to feed lines 25, paragraph 38), a pressure sensing port (see Annotated Fig 3), and a tubular extension configured to impinge with a nostril (jacket pipe 21); and tubing attachable to the gas delivery tube attachment, the tubing including: a ventilator gas delivery channel for delivering ventilation gas from a ventilator into the manifold via a gas delivery nozzle (nozzle 18, paragraph 38); and a pressure sensing lumen that extends into the manifold beyond the gas delivery nozzle to place the ventilator in communication with the pressure sensing port (measuring tubule 26, paragraph 42 line 28-10).

    PNG
    media_image1.png
    385
    368
    media_image1.png
    Greyscale

Annotated Fig 3
In regards to claim 44, Genger discloses the device of claim 43 and Genger further discloses wherein the tubular extension comprises a nasal pillow (ergonomic pad 24, paragraph 38).
In regards to claim 45, Genger discloses the device of claim 44 and Genger further discloses wherein the pressure sensing lumen extends into the nasal pillow (Fig 3).
In regards to claim 46, Genger discloses the device of claim 43 and Genger further discloses further comprising an aperture through which ambient air may be entrained by the ventilation gas exiting the gas delivery nozzle (paragraph 39, see Annotated Fig 3).
In regards to claim 47, Genger discloses the device of claim 46 and Genger further discloses wherein the aperture is formed in the manifold (paragraph 39, see Annotated Fig 3).
In regards to claim 48, Genger discloses the device of claim 46 and Genger further discloses wherein the pressure sensing lumen extends into the manifold beyond the aperture to place the ventilator in communication with the pressure sensing port (measuring tubule 26, paragraph 42 line 8-12).
In regards to claim 52, Genger discloses the device of claim 43 and Genger further discloses wherein the ventilator gas delivery channel has a diameter of 2 to 7 millimeters (paragraph 12 and 29).
In regards to claim 53, Genger discloses the device of claim 43 and Genger further discloses a non-invasive ventilation system comprising the patient interface of claim 43 (see above rejections of claim 43) and the ventilator (compressor 2, paragraph 20).
In regards to claim 54, Genger discloses the device of claim 53 and Genger further discloses wherein the ventilator delivers the ventilation gas according to a pressure measurement taken at the pressure sensing port via the pressure sensing lumen (paragraph 42).
In regards to claim 55, Genger discloses the device of claim 54 and Genger further discloses wherein the ventilator delivers the ventilation gas according to a spontaneous breathing signal based on the pressure measurement (paragraph 19).
In regards to claim 56, Genger discloses a patient interface for a non-invasive ventilation system, the patient interface comprising: a manifold (nasal air canula 1) having left and right sides (Fig 4), each side having a gas delivery tube attachment (dispenser 20 links to feed tubes 25, paragraph 38), a pressure sensing port (see Annotated Fig 3), and a tubular extension configured to impinge with a nostril (jacket 21); and tubing attachable to the gas delivery tube attachments of the left and right sides of the manifold (Fig 4), the tubing including: ventilator gas delivery channels for delivering ventilation gas from a ventilator into the left and right sides of the manifold via respective gas delivery nozzles (feed lines 25 deliver air to nozzles 18, paragraph 38); and pressure sensing lumens that extend into the manifold beyond the gas delivery nozzles to place the ventilator in communication with the respective pressure sensing ports of the left and right sides of the manifold (measuring tubule 26, paragraph 38 line  and paragraph 42 line 8-10 and 17-19).
In regards to claim 59, Genger discloses the device of claim 56 and Genger further discloses wherein the left and right sides of the manifold are pneumatically interconnected (Fig 3).
In regards to claim 62, Genger discloses a patient interface for a non-invasive ventilation system (nasal air canula 1), the patient interface comprising: a manifold (nasal air canula 1) having left and right sides (Fig 4), each side having a tubular extension configured to impinge with a nostril (jacket 21), at least one of the left and right sides further having a gas delivery tube attachment (feed lines 25, paragraph 38) and a pressure sensing port (see Annotated Fig 3); and tubing attachable to the gas delivery tube attachment of the at least one side of the manifold (dispenser 20 links to feed tubes 25, paragraph 38), the tubing including: one or more ventilator gas delivery channels for delivering ventilation gas from a ventilator into the at least one side of the manifold via a respective one or more gas delivery nozzles (feed line 25 deliver air into dispenser 20 to nozzles 18, paragraph 38-39); and one or more pressure sensing lumens each of which extends into the manifold beyond a respective one of the one or more gas delivery nozzles to place the ventilator in communication with the pressure sensing port of the at least one side of the manifold (measuring tubule 26, paragraph 42 line 28-10).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 49 and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genger (US 2004/0016432) in view of Wood (US 2003/0116163).
In regards to claim 49, Genger discloses the device of claim 43.
Genger does not disclose further comprising a filter for collecting moisture as air is exhaled through the manifold, the moisture thereafter being entrained by the ventilation gas exiting the gas delivery nozzle.
However, Wood teaches further comprising a filter for collecting moisture as air is exhaled through the manifold, the moisture thereafter being entrained by the ventilation gas exiting the gas delivery nozzle (filters 78, paragraph 59, Fig 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genger further comprising a filter for collecting moisture as air is exhaled through the manifold, the moisture thereafter being entrained by the ventilation gas exiting the gas delivery nozzle as taught by Wood as this would maintain a baseline humidity of the inhaled air which may be more comfortable for the user.
In regards to claim 61, Genger discloses the device of claim 56.
Genger does not disclose wherein the left and right sides of the manifold are curved to conform respectively to left and right sides of a face.
However, Wood teaches wherein the left and right sides of the manifold are curved to conform respectively to left and right sides of a face (body 32 bends, Fig 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genger wherein the left and right sides of the manifold are curved to conform respectively to left and right sides of a face as taught by Wood as this would allow the manifold to conform to the users face for better fit and comfort.
Claim 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genger (US 2004/0016432).
In regards to claim 50, Genger discloses the device of claim 43.
Genger does not explicitly disclose wherein the gas delivery nozzle is centered with respect to an internal geometry of the manifold, Fig 3 shows nozzles 18 as generally centralized within the jackets 12.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gas delivery nozzles centered with respect to the internal geometry of the manifold as shown in Genger Fig 3 as drawings may be relied upon for what they may reasonable teach one of ordinary skill in the art (In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) MPEP 2125).
Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genger (US 2004/0016432) in view of Ho (US 2009/0120442).
In regards to claim 51, Genger discloses the device of claim 43.
Genger does not disclose wherein the manifold comprises a thermoplastic or elastomeric material of 30-90 Shore A hardness.
However, Ho teaches wherein the manifold comprises a thermoplastic or elastomeric material of 30-90 Shore A hardness (shell portion 12 of interface may be of elastomeric material with Shore A hardness of 30-40 or 60-80, paragraph 37 line 6-18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genger wherein the manifold comprises a thermoplastic or elastomeric material of 30-90 Shore A hardness as taught by Ho as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 I).
Claim 57-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genger (US 2004/0016432) in view of Jaffe (US 2008/0190436).
In regards to claim 57, Genger discloses the device of claim 56.
Genger does not disclose wherein the left and right sides of the manifold are pneumatically separate.
However, Jaffe teaches wherein the left and right sides of the manifold are pneumatically separate (paragraph 120).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genger wherein the left and right sides of the manifold are pneumatically separate as taught by Jaffe as this would provide more strongly directed treatment to the user.
In regards to claim 58, Genger in view of Jaffe teaches the device of claim 57 and the combination further teaches wherein the left and right sides of the manifold are pneumatically separated by a septum (Jaffe: separator 47, paragraph 120, Fig 5).
Claim 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genger (US 2004/0016432) in view of Jaffe (US 2008/0190436) and in further view of Sleeper (US 2006/0107956).
In regards to claim 60, Genger in view of Jaffe teaches the device of claim 56.
Genger does not disclose further comprising an adjustable interconnector that allows for adjustable spacing between the left and right sides of the manifold.
However, Sleeper teaches further comprising an adjustable interconnector that allows for adjustable spacing between the left and right sides of the manifold (bellows structure 132, paragraph 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Genger further comprising an adjustable interconnector that allows for adjustable spacing between the left and right sides of the manifold as taught by Sleeper as this would allow the device to be adjusted to fit the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/VICTORIA MURPHY/            Primary Examiner, Art Unit 3785